Case 1:18-cv-06613-LDH-SJB Document 11-1 Filed 01/28/19 Page 1 of 20 PagelD #: 42

UNITED STATES DISTRICT COURT EASTERN Case No. 18-cv-6613
DISTRICT OF NEW YORK

 

SHAKEYA RHODEN, and other similarly situated
current and former nurses and tecnicians,

Plaintiff,
- Against -

NIRANJAN MITTAL, NIRANJAN K. MITTAL,
PHYSICIAN, PLLC.

Defendant.

 

 

MEMORNADUM OF LAW

 

THE LAW OFFICE OF JASON TENENBAUM, P.C.
Attorneys for Plaintiff

595 Stewart Avenue, Suite 400

Garden City, New York 11530

(516) 750-0595 (Office)
Case 1:18-cv-06613-LDH-SJB Document 11-1 Filed 01/28/19 Page 2 of 20 PagelD #: 43

 

TABLE OF CONTENTS
TABLE OF AUTHORITIES occ eceseeceecseseeeseceeesecseceesesseessenecsecnecsecscnseeceseeceaseessesseenaeens
PRELIMINARY STATEMENT. ...........:ecceceece cee seetene eee eneet ene ne eee ea ene ee ene taen eng en ea
FACTS... ccc cece cece cence erence ene enn e nent e ene EE EEO EEE LEER EEE EEE SEES EEE DEERE E EERE EEE SEEDS EE Ea Ege
LEGAL ARGUMENT. ....... 02. ccccec eee c eee e ee nen e nen eee nen en etn ented ence teen EEG eter EOE EAE EEE
Plaintiffs Are Entitled to Entry of a Default Judgment.......... 0... cece cece eee ee eeeee eee eee eens

The Well-Pleaded Allegations in the Complaint Must be Accepted as True...............0..0008
The Allegations Establish Defendants’ Liability............ 0. eee ce eee eneeeee eee ee ener ee eneeenes
This Court May Set Damages Without an Inquest..............ccc cece cece cece snes ceetea teense nee eens
PLAINTIFFS' DAMAGE CALCULATIONS. ....... 2... cccc eee ec ene n cence cece ee en eens eentssene ene ates

The FLSA'S Three-Year Statute of Limitations is Applicable
Because Defendants' Actions were Willful... 00... c ce cccc ccc cc ence rene nee neeetne eaten enseesseneeees

The Applicable NYLL Statute of Limitations is Six Year....... 0... ccc ccc eeeeec cee te tenee ene eees
Plaintiffs are Entitled to Liquidated Damages Under the FLSA and NYLL...................06
1. FLSA Liquidated Damages........ 0.0... ccc cc cceescsesseeseccneeeseeeeceeceaeceeecaeeseeseseeesseeeseceteateesneess
2. NYLL Liquidated Damages........ 0.0... ccc ccc ccceesseeseteessecesssceesscessesssesesseceseseessseeesssseesssseeseaes
Plaintiffs are Entitled to Prejudgment Interest on Their NYLL Claims .........ccccceeceseeseeeseeeees
Damages Analysis........... 0. cccc cee ccstsesssssesessseneeesaceeessnersseeseceseessecsecesesseessesseseseseesirsiesenessaeesas
An Inquest Should be Limited to Plaintiff's Non-Economic and Punitive Damages Relative to
the NY ADC 8-107(a) Clatin...... ccc ccc ccc nce cence enn e ene ene ene eee tens seas te eateneenenness
Plaintiffs Are Entitled to Reasonable Attorneys’ Fees and Costs ........... 2c. ccc cceessesseeeesseeeseenee

CONCLUSION. 2... e nee eee e etn etree eae ee sere eee enone eeneeneeeeenaeeenees

 

 

2-5

7-8

9-19

9-10

10

11-19

11-12

12-13

13-15

13-14

14-15

15

15-17

17

17-19

19

 

 
Case 1:18-cv-06613-LDH-SJB Document 11-1 Filed 01/28/19 Page 3 of 20 PagelD #: 44

 

TABLE OF AUTHORITIES
Cases
Arbor Hill Concerned Citizens Neighborhood Ass 'n v. County of Albany,
522 F.3d 182 (2d Cir. 2008)..... 00. c cee cece cece cece e eee een ener ener ee nena ner E eee EEE Enea

Ayres v. 127 Rest Corp.,
12 F. Supp.2d 305 (S.D.N.Y. 1998)... cc cece cere teen ene ee nee n eer e er nee e as

Barfield v. New York City Health & Hospitals Corp.,
537 F. 3d 132, 150 (2d Cir. 2008)... 0... ccc cece eee eee eee eee nee eee ee nee teen entree enna eee

Blue v. Finest Guard Services, Inc.,
No. 9 Civ. 133, 2010 U.S. Dist. LEXIS 73223 (E.D.N.Y. June 24, 2010) oo... eee:

Brock vy. Superior Care, Inc.,
840 F.2d 1054, 1065 (2d Cir. 1988) wc ec ccceseeseseeeeeneeceteetetneetseeersassensecnseeesteeneesseeeeeees

Cao v. Wu Liang Ye Lexington Rest. Inc.,
2010 U.S. Dist. LEXIS 109373 (S.D.N.Y. Sept. 30, 2010) oo... cececseseseeterserteeteereeeeerees

Cesario v. BNI Constr. Inc.,
2008 U.S. Dist. LEXIS 103155 (S.D.N.Y. Dec. 8, 2008) ...ccccccccecsesetenteeesteteteeteeneeentes

Cotton v. Slone,
4 F.3d 176 (2d. Cir, 1993)... ccc cece cece nce eee ener en enn n eee renee Ene e rene EEE et ES

Coulibaly v. Millenium Super Car Wash, Inc.,
2013 U.S. Dist. LEXIS 186210 (E.D.N.Y. July 9, 2013)... ccc cece eee eee nena ec eeee

Da Silva v. Bennet St. Dev. Corp.,
2010 U.S. Dist. LEXIS 112832 (E.D.N.Y. Sept. 24, 2010)..........ccceceeeeeee rene ee eee enone

Dong v. CCW Fashion Inc.,
2009 U.S. Dist. LEXIS 33194 (SDNY. Feb. 19, 2009) oo... .cccceseeteeeeereeteeeeeneesteeteeenees

Ferrara v. Corona & Son Trucking
2010 U.S. Dist. LEXIS 137479... .. cece cece eee e een ee eee eee n een n eee En ete EEE ES

Gesualdi v. MBM Indus.,
2010 U.S. Dist. LEXIS 963 (EDNY Sept. 13, 2010). 2.0.0... cecc cece cece reece eter eee eennees

Grant v. Martinez,
973 F.2d 96, 99 (2d Cir, 1992)... cece ccc cece eee een e tener teen eee nee eee ee ene nee tes

Guallpa v. NY Pro Signs Inc.,
2014 U.S. Dist. LEXIS 7703 (SDNY May 24, 2014) ...... cece eee eet eet eeeteee tee ees

 

 

17-18

11, 13-14

13

11, 14

15

17-18

18

15

12

10

9

18

 

 
Case 1:18-cv-06613-LDH-SJB Document 11-1 Filed 01/28/19 Page 4 of 20 PagelD #: 45

 

Gutierrez v. Taxi Club Mgmt,
2018 U.S. Dist. LEXIS 106808, *16 (EDNY 2018).......... cece een ceneee eee eeeeeeeeneeaenes 16

Gunawan v. Sake Sushi Rest.,
2011 U.S. Dist. LEXIS 96639 (EDNY Aug. 26, 2011) ..cc cece eesescsceneesseeeeseeesseeceseeenseeees 12

Gurung v. Malhotra,
851 F. Supp.2d 583, 593 (S.D.N.Y. 2012) 0... cece cece nee e eee et eben nena ee eereeneeenene 14

Heng Chan v. Sung Ye Tung Cotp.,
2007 U.S. Dist. LEXIS 7770 at *70-84 (E.D.N.Y. Aug. 26, 2011) wees eeeeseseeeseereeeees 15

Herrera v. Tri-State Kitchen & Bath, Inc.,
2015 U.S. Dist. LEXIS 51809 (E.D.N.Y. Mar. 12, 2015) .......cccccccccssccessseeeestceeersesneeeeeees 14

Hui Luo v. L & S Acupuncture, P. C.,
No. 14 Civ. 1003, 2015 U.S. Dist. LEXIS 56236 (E.D.N.Y. Apr. 29, 2015) ween 18

Juarez v. Precision Apparel, Inc.,
2013 U.S. Dist. LEXIS 131418 (E.D.N.Y. 2013)... cece cece cence nee e nese nee ens 19

Ke v. Saigon Grill, Inc.,
595 F. Supp.2d 240 (S.D.N.Y. 2008) ...... cece cece cece eee cesttenterritnieseee | 12, 14

Keun-Jae Moon vy. Joon Gab Kwon,
248 Supp.2d 201, 232 (S.D.N.Y. Sept. 6, 2002) oo... cece cee cree cence eee eee ne nee es 12

McDonald ex rel. Prendergast v. Pension Plan of the NYSA-ILA Pension Trust Fund,
450 F.3d 91 (2d Cir. 2006) oo. cccececesetceccenseeesseceeeaceeesseeacesseseesecensesesseesessessessessesaseussneatenes 18

McLaughlin v. Richland Shoe Co.,
486 U.S. 128 (1988) woe cccecsseseccsceececseesseeseeeseensceeseceeseceseeseeseeeneeseeseeeeeeeasessesasesessaenaeeneeey 11

Pavia v. Around the Clock Grocery, Inc.,
2005 U.S. Dist. LEXIS 42339 (EDNY Nov. 15, 2005) 2.0.0... 0c cee cece eee ce eee tenet eenee 10

Paz v. Piedra,
2012 U.S. Dist. LEXIS 4034 (SDNY Jan. 12, 2012) woe eccecseccsseetseeeteeeseesseseeeesseeeteees 15

Ramirez v. CS] & Co.,
2008 U.S. Dist. LEXIS 28901 (SDNY Apr. 3, 2007) .......cceeecceeseceseceeseeenceceeeeeneeesneeneeetsaes 12

Reiter v. MTA N. Y City Transit Auth.,
457 F.3d 224, 232 (2d Cir. 2006)... cece cece eee eee nent eee e eee e eee ne ee cnet nes eeaeneate 18

 

 

 

 
Case 1:18-cv-06613-LDH-SJB Document 11-1 Filed 01/28/19 Page 5 of 20 PagelD #: 46

 

Ryan vy Kellogg Partners Institutional Servs.,
19 NY3d 1, 11 (NY COA 2012)... ccc cece eee e nee een e rene ne nner ener e ens

Santillan v. Henao,
822 F. Supp.2d 284 (E.D.N.Y. QOL 1) ccccccccsssecseesesessseeteeeecseseneneeastenerssenesseresseserssaseeseees

Saulpaugh v. Monroe Cmty. Hosp., 4 F.3d 134, 145 (2d Cir. 1993)... ec ceeeee eee eee eens

Tacuri v. Nithin Constr. Co. ,
2015 U.S. Dist. LEXIS 22074 at *13 (E.D.N.Y. Feb. 24, 2015)..... 0... cceee reece eee e eee

Vasquez v. Ranieri Cheese Cmp.,
2010 U.S. Dist. LEXIS 29431 (E.D.N.Y. Mar. 25, 2010). 0.00... cece ccc ece cence ee ee ene ene ees

Wicaksono v. ZYZ 48 Corp. ,
2011 U.S. Dist. LEXIS 5571 (SDNY May 2, 2011)..... 0. ccceee cece eee e etre eee enee tent e ens

Yin v. Kim,
2008 U.S. Dist. LEXIS 118533 at *7 (E.D.N.Y. Mar. 7, 2009). ........cccececeeeeeee eee e cues

Zaho v. East Harlem Laundromat, Inc.,
2010 U.S. Dist. LEXIS 121335 at *24 (S.D.N.Y. Oct. 2010)... cece cece cence eee een es

Rules/Statutes
2D US.C. § 207. ccc ccc cence nent nen n nee EEE EEE EEE EEE Eee ene renee EEE EE EEE HESS
2D U.S.C. § 216. cece cece enn e een n TE EEE EERE EE EE ere EEC E EEE SEE ESET EE EEE EEE
29 CLF.R. § SIGOA Lecce cee n ene EE EEE EERE EEE EEE EEE SEE EEE CDE EE ESET EEE ES
NYCRR Title 12, § 142-2.2.. 0. eee enn reece nee e nero nn tener eee Ene aS

NYCRR Title 12, § 142-2.8.... 0c cece cece erence renee renee nee ene ene reece nee e reat eed

NYC ADC 8-107... ccc eee e eee een een e nen Renn ene eee eee Ree een ere EEE EE EEE

NY EXEC LAW § 296.00... ccc cece cence teen ene ener e EEE EE eee nee nee EEE EEE ES

Id 0) Oa bo SESS SEC EOSTOOSOEOSSOSESSSS

NYLL § 195 .ccccccccccccccseceeesecessseenseesesssecsessscceeccsseesieeentieeenieestetenieeeneaes

 

 

14

11

16

19

12

10

13

6,7, 16

6.7

6,7,14,15

6,7,9,10,17

 

 
Case 1:18-cv-06613-LDH-SJB Document 11-1 Filed 01/28/19 Page 6 of 20 PagelD #: 47

 

 

NS 0). er eee 6,12, 13, 14.
15 17

NY LL § 650... cece cece nee eee e nen Eee dE EE EE EULA eG EERE EE eer EEE ea EEE EEHEEES 6, 10

1B) NS 00 cence 6, 12, 13, 14

NYCPLR § 5001... ccc cere een nee eens nee nent etna ed eee tena ene EE ea E EEE EEE Ee: 15

NYCPLR § 5004.0... cece ee ence ene eee n tec eeses seas eeeseseesseetenssaeensngens 14

 

 

 
Case 1:18-cv-06613-LDH-SJB Document 11-1 Filed 01/28/19 Page 7 of 20 PagelD #: 48

Plaintiff Shakeya Rhoden (collectively herein "Plaintiffs") submits this memorandum of law
in support of the entry of a default judgment, pursuant to Rule 55(b)(2) of the Federal Rules of Civil
Procedure ("FRCP"). Plaintiff seek to recover unpaid overtime compensation and related damages
under the Fai r Labor Standards Act of 1938 ("FLSA"), 29 U.S.C. §§ 207, 2 16, New York Labor
Law ("NYLL") §§ 193, 195, 198, 663 and New York Codes, Rules and Regulations ("NYCRR")
Title 12, § 142.-2.2. Finally, Plaintiff seeks to recover for gender discrimination under New York
State Law and New York City Law. NY Exec Law § 296, NYC ADC 8-107(a). For the reasons
stated herein, we respectfully request that the motion be granted and default judgment be entered
against Defendants in the total amount of $158,166.04, plus $7,300.00 in costs and attorneys’ fees,
costs, etc, and judgment interest. We also seek an inquest on the issue of punitive damages and non-
economic damages on the discrimination claim..

PRELIMINARY STATEMENT

Plaintiffs are entitled to judgment by default under Rule 55(b) because Defendants failed to
defend this action. As a result, the Clerk entered Defendants' default. See Declaration of Jason
Tenenbaum ("Tenenbaum Decl.").

Plaintiffs worked for Defendants (“Plaintiff Decl.”’). Plaintiff worked in excess of 40 hours
each in the course of their employment with Defendants. The time period for the unpaid overtime
claims in dispute is from March 2016 through July, 2017. Plaintiff seeks economic damages due to
gender discrimination under State and Local law in the sum of $69,840.00. Also sought is non-
economic damages for this branch of damages.

Plaintiffs also brought this action to recover unpaid overtime compensation and illegal wage
deductions under the FLSA and NYL. Plaintiffs also brought a claim under NYLL § 195 because
Defendants failed to give Plaintiffs proper wage statements as required by the statute. (‘Plaintiff

Decl.”). See also 29 U.S.C. §§ 201 et seq.; N.Y. Lab. L. §§650 ef seg.; N.Y. Comp. Codes R. &
Case 1:18-cv-06613-LDH-SJB Document 11-1 Filed 01/28/19 Page 8 of 20 PagelD #: 49

Regs., tit. 12, § 142-2.2; N.Y. Lab. L. § 195; N.Y. Lab. L. § 193. The action was also brought under
New York State Law and New York City Law. NY Exec Law § 296, NYC ADC 8-107(a).

The factual allegations in the Complaint and Plaintiff's' declaration fully support each of the
alleged causes of action. Where, as here, a party is in default, the Court should accept the plaintiffs'
allegations of fact as true. See Guallpa_v. NY Pro Signs Inc., 2014 U.S. Dist. LEXIS 77033
(S.D.N.Y. May 24, 2014), citing Cotton _v. Slone, 4 F.3d 176, 181 (2d Cir. 1993) ("[flactual
allegations are taken as true in light of the general default judgment"). Furthermore, Plaintiff
sufficiently established the basis for their requests for damages through their submissions.

FACTS
Relevant Leal History

Plaintiffs filed a lawsuit against Defendants. Defendants did not answer Plaintiffs' Complaint.

As a result, this Court entered a default judgment against Defendants. See Decl Jason Tenenbaum
Defendants

All of the Defendants employed Plaintiffs. For the duration of the time set forth in the complaint,

Defendants all maintained control, oversight and the direction of the locations Plaintiff worked. During

the entirety of Plaintiff's employment, Defendants all had substantial control over Plaintiffs' hours and
their rate of pay.
Plaintiffs

Plaintiff was employed as a nurse’s aid Niranjan K. Mittal PLLC (“Mittal’’), located at
7404 5th Avenue, Brooklyn, NY 11209. Plaintiff continuously worked in that position until
May 2017, when he was let go. Throughout the course of employment with Defendants, Plaintiff
worked at Mittal. During the entire course of Plaintiff's employment with Defendants, Plaintiff
worked 78 hours per week. Plaintiff was only paid for 72 hours of work per week, as she was not

given a lunch and was not paid for this one hour. Plaintiff was also not paid overtime.
Case 1:18-cv-06613-LDH-SJB Document 11-1 Filed 01/28/19 Page 9 of 20 PagelD #: 50

In 2016, Plaintiffs hourly wage was $15.00 per hour. Plaintiff worked 78 hours per
week; however, Plaintiff was only paid regular (non-premium) wages for this time period.
During this time period, Plaintiff was only paid $1080.00 per week. Plaintiff did not receive
premium compensation for 38 hours per week of work.

In 2017, Plaintiff was promised a wage of $18.00 per hour. Plaintiff worked 78 hours per
week; however, Plaintiff was only paid regular (non-premium) wages for this time period.
Plaintiff was also only paid am hourly wage of $15.00 per hour, despite being promised a wage of
$18.00 per hour. During this time period, Plaintiff was only paid $1080.00 per week. Plaintiff did
not receive premium compensation for 38 hours per week of work. Finally, Plaintiff is entitled to an
additional $120 per week in regular wages and an additional; $171 per week in overtime wages due
to the failure of Defendants to adjust Plaintiff's rate of pay to $18.00 per hour.

Plaintiff was also never provided any notices of Defendants’ policies regarding the payment
of overtime compensation, nor did Plaintiff ever receive accurate wage statements by Defendants as
required under the New York Wage Theft Prevention Act.

In addition, Plaintiff was terminated due to her pregnancy July 12, 2017. Plaintiff found
other employment forty (40) weeks later on May 13, 2018. Plaintiffs lost revenue in the sum of $

$69,840.00.
Case 1:18-cv-06613-LDH-SJB Document 11-1 Filed 01/28/19 Page 10 of 20 PagelD #: 51

LEGAL ARGUMENT
Plaintiff is Entitled to Entry of a Default Judgment
Defendants have defaulted, Plaintiffs requested a certificate of default against Defendants. That
same day, the Clerk entered Defendant's default. See Exhibit 2 Tenenbaum Decl.

The Well-Pleaded Allegations in the
Complaint Must be Accepted as True

For purposes of a default motion, the well-pleaded actual allegations set forth in the
complaint are accepted as true. See Wicaksono v. ZYZ 48 Corp., 2011 U.S. Dist. LEXIS 5577 1, at
*4 (S.D.N.Y. May 2, 2011) ("[w]hen a defendant has defaulted, a plaintiffs well-pleaded allegations
concerning issues other than damages must be accepted as true") (internal quotations and citations
omitted); see also Gesualdi v. MBM Indus., 2010 U.S. Dist. LEXIS 96319, at * 2 (E.D.N.Y. Sept.
13, 2010) ("[iJn light of defendants' default in this case, all of the well-pleaded allegations in
plaintiff's complaint pertaining to liability are deemed true").

The factual allegations deemed admitted should also include Plaintiffs ' allegations that
Defendants' failure to compensate them in accordance with state and federal law was willful. See Da

Silva v. Bennet St. Dev. Corp., 2010 U.S. Dist. LEXIS 112832, at *35-26 (E.D.N.Y. Sept. 24, 2010)

 

("[mJany courts have found that a defendant's default in itself, may suffice to support a finding of
willfulness")(citations omitted).
The Allegations Establish Defendants’ Liability

Based on the well-pleaded allegations in the Plaintiffs’ Amended Complaint and each
Plaintiffs respective declaration, Plaintiffs have established that Defendants did not pay overtime,
minimum wage, or spread of hours in compliance with the FLSA and NYLL. Furthermore, at no
point in time did Defendants provide Plaintiffs with notice of their overtime hours worked or

overtime pay rate, as required by NYLL 195(1) and (3), respectively.
Case 1:18-cv-06613-LDH-SJB Document 11-1 Filed 01/28/19 Page 11 of 20 PagelD #: 52

Thus, Plaintiffs are entitled to 1) overtime compensation when they exceeded forty (40)
working hours per week, 2) liquidated damages equal to the amounts that were not paid, 3)
compensation for the monies that were deducted from Plaintiff, 4) liquidated damages equal to
the amounts that were deducted, 4) damages for notice violations and 5) prejudgment interest.
See 29 U.S.C. 201 ef seg.; N.Y. Lab. L. 650 et seq.; N.Y. Comp. Codes R. & Regs., tit. 12, 142-
2.2; N.Y. Lab. L. 195.

This Court May Set Damages Without an inquest

Plaintiffs’ declarations detail the hours they worked and the wages they were paid
(as opposed to the amounts that they were legally owed), which provide a sufficient basis to calculate
damages. See Yin v. Kim ,2008 U.S. Dist. LEXIS 118533, at *7 (E.D.N.Y. Mar. 7, 2009) ("
[dJetailed affidavits and other documentary evidence can suffice in lieu of an evidentiary hearing");

see also Ferrara v. Corona & Son Trucking, 2010 U.S. Dist. LEXIS 137479 (E.D.N.Y. Oct. 27, 2010)

 

at *5 "([t]he court may rely on affidavits or documentary evidence in evaluating the fairness of the
damages requested").

Where, as here, the employer is in default, plaintiffs are permitted to rely on their
recollections to establish damages. See DaSilva, 20 10 US Dist. LEXIS 112832 at * 14- 15 ([b]y
defaulting, defendants have deprived the plaintiffs of the necessary employee records required by
FLSA, thus hampering plaintiffs’ abilities to prove their damages"); see also Pavia v. Around the
Clock Grocery, Inc., 2005 U.S. Dist. LEXIS 42339 at *5 (E.D.N.Y. Nov. 15, 2005) ("[w]here the
employer has defaulted, [as here, the employee's] recollection and estimates of hours worked are

presumed to be correct").

10
Case 1:18-cv-06613-LDH-SJB Document 11-1 Filed 01/28/19 Page 12 of 20 PagelD #: 53

PLAINTIFFS' DAMAGE CALCULATIONS
The FLSA's Three-Year Statute of Limitations
is Applicable Because Defendants' Actions Were Willful

The statute of limitations under the FLSA may be extended to three years if the cause of
action arises out of a willful violation of the Act. 29 U.S.C. 255(a). The Supreme Court has held that
a willful violation is one where "the employer either knew or showed reckless disregard for the
matter of whether its conduct was prohibited by the statute." See McLaughlin v. Richland Shoe Co.,
486 U.S. 128, 133 (1988); see also Ayres v. 127 Rest. Corp., 12 F. Supp.2d 305, 309 (S.D.N. Y
1998) (finding that willful failure to pay wages exists "where the employer knowingly, deliberately,
[or] voluntarily disregards its obligation to pay wages").

Here, Plaintiffs have alleged that Defendants' failure to pay them in accordance with the
FLSA and NYLL was willful. As previously noted, it is well settled that Defendants’ default is
deemed an admission of those allegations. See Santillan v Henao, 822 F. Supp.2d 284, 297
(E.D.N.Y. 2011 ) ("(mJany courts have found that a defendant's default, in itself, may suffice to
suppott a finding of willfulness"); see also Blue v. Finest Guard Services, Inc., 2010 U.S. Dist.
LEXIS 73223, at *11 (EDNY. June 24, 2010); and Dong v. CCW Fashion Inc., No. 06 -cv-4973,
2009 U.S. Dist. LEXIS 33 194, at *4-5 (S .D .N.Y. Feb. 19, 2009). The circumstances of this case,
under this well-established case law, support a finding of willfulness.
The FLSA Statute of Limitations is Equitably tolled

The statute of limitations for Plaintiffs' FLSA claims are equitably tolled from the end of
Plaintiffs ' employment to the filing of this lawsuit because Defendants failed to post a notice of
workers rights in the workplace, as required by law. See 29 C.F.R. § 516.4. Under federal law,
employers must keep posted a notice explaining the FLSA's provisions "in conspicuous places in

every establishment where such employees are employed so as to permit them to observe readily a

copy." See 29 C.F.R. § 516.4.

11
Case 1:18-cv-06613-LDH-SJB Document 11-1 Filed 01/28/19 Page 13 of 20 PagelD #: 54

Here, Defendants failed to post the notice or otherwise properly notify Plaintiffs of their
rights under the FLSA and NYLL. Plaintiffs' claims, therefore, should be equitably tolled from the
end of their respective damages of employment. See Gunawan v. Sake Sushi Rest., 2011 U.S. Dist.
LEXIS 96639, at *8-9 (E.D.N.Y. Aug. 26, 2011) ("[a]pplication of the three year statute of
limitations along with its tolling until June 2007 would capture the entire period of employment.");
see also Ke v. Saigon Grill, Inc., 595 F. Supp.2d 240, 259 (S.D.N.Y. 2008) ("[t]o invoke [the
equitable tolling] doctrine, the plaintiff need not demonstrate that the defendant was guilty of
fraudulent concealment. Even his failure to provide required notice of the governing legal
requirements may be a sufficient basis for tolling")(citations omitted); see also Ramirez v. CSJ &
Co., 2008 U.S. Dist. LEXIS 2890 1, at *7 (S.D.N.Y. Apr. 3, 2007) (denying a motion to dismiss
claims beyond 3-year federal statute of limitations where plaintiffs alleged that defendants had not
posted required signs and plaintiffs had no actual knowledge of the law). As a result of equitable
tolling, Plaintiffs' FLSA claims would encompass Plaintiffs' employment from March 4, 20 12 until
the present.

The Applicable NYLL
Statute of Limitations is Six Years

Defendants did not inform Plaintiffs of their wage and hours rights in the workplace- a
requirement under New York law. See 12 NYCRR 142-2.8. The statute of limitations for Plaintiffs '
claims brought under the NYLL is six years from the date of the filing of this lawsuit. As a result,

Plaintiffs' claims under the NYLL will encompass the duration of Plaintiffs ‘employment. See NYLL

 

198(3), 663(3); see also Vasquez v. Ranieri Cheese Corp., 2010 U.S. Dist. LEXIS 29431 (E.D.N.Y.
March 25, 2010) at *54- 55 ("New York law has a six-year-statute of limitations for violations of its

overtime, minimum wage and spread of hour pay requirements. Accordingly, Defendants are liable

12
Case 1:18-cv-06613-LDH-SJB Document 11-1 Filed 01/28/19 Page 14 of 20 PagelD #: 55

under New York law for any violations that accrued during the six years that preceded the filing of
the action") citing N.Y. Lab. L. §§ 198(3), 663(3); see also Keun-.Jae Moon v. Joan Gab Kwon, 248
F. Supp.2d 201, 232 (S.D.N.Y. Sept. 6, 2002).
Plaintiffs are Entitled to Liquidated Damages under the FLSA and NYLL

Both the FLSA and NYLL provide for liquidated damages in addition to actual damages. The
FLSA provides for liquidated damages of one hundred percent. 29 U.S.C. § 216(b). The NYLL
provides for liquidated damages of one hundred percent for labor law violations occurring on or after
April 9, 2011.
1. FLSA Liquidated Damages

An employer who violates the FLSA is liable for the unpaid wages and an additional
equal amount as liquidated damages. 29 U .S.C. § 216(b). An employer is liable for liquidated
damages unless it can demonstrate that its actions were in good faith and that it had reasonable
grounds for believing its actions or omissions did not violate the FLSA. See Barfield v. New
York City Health & Hosp. Cmp., 53 7 F.3d 132, 150 (2d Cir. 2008) ("[t]o establish the requisite
subjective 'good faith' an employer must show that it took ‘active steps to ascertain the dictates of
the FLSA and then act to comply with them"); see also Ayres v. | 27 Restaurant Corp. 12 F.
Supp.2d 305, 309 (S.D.N.Y. 1998) ("[uJnder the FLSA, double damages are the norm unless a
defendant shows that it acted in good-faith and that its conduct was lawful by providing plain
and substantial evidence of at least an honest intention to ascertain what the Act requires and to
comply with it")(internal quotations omitted)

Here, as Defendants have defaulted, they have not met their burden to demonstrate that their
failure to pay Plaintiffs in compliance with federal and state law was somehow in "good faith." See
Zaho v. Easl Harlem Laundromal, Inc., 2010 U.S. Dist. LEXIS 121335 at *24 (S.D.N.Y. Oct. 2010)

("[b]ecause the defendant has ceased defending this action and a default judgment has been ordered,

13
Case 1:18-cv-06613-LDH-SJB Document 11-1 Filed 01/28/19 Page 15 of 20 PagelD #: 56

the defendant has not carried the burden of showing that an award of liquidated damages is
inappropriate. Therefore, liquidated damages are appropriate under both federal and state law").
2. NYLL Liquidated Damages

Similar to the FLSA, the NYLL permits an employee to recover one hundred percent of his
unpaid wages as liquidated damages unless his employer can show it acted in good faith. NYLL §§
198 (1-a), 663(1). This would apply to a violation of Labor Law 193. Ryan v Kellogg Partners
Institutional Servs., 19 N.Y.3d 1, 11 (NY COA 2012). Since, as discussed supra, Defendants’
wage and hour violations were willful and not in good faith, Plaintiffs are entitled to liquidated
damages under the NYLL. See Blue _v. Finest_Guard Services, 2010 U.S. Dist. LEXIS 73233
(E.D.N.Y. June 24, 2010) (report and recommendation); see also Ayres, 12 F. Supp.2d at 309; see

also Moon v. Joan Gab Kwon, 248 F. Supp.2d 201, 23 (S.D.N.Y. 2002).

 

Moreover, Plaintiffs may be awarded liquidated damages under both the FLSA and NYLL
for the same time periods because these damages, through sharing the same name, serve
fundamentally different purposes. "A prevailing plaintiff who can justify both federal liquidated
damages and state-law damages should be eligible to recover both." See Kev. Saigon Grill, 595 F.
Supp.2d at 262 (S.D.N.Y. 2008)(citations and quotations omitted); see also Gurung v. Malhotra, 851
F. Supp. 2d 583, 593 (S.D.N.Y. 2012) (observing that, in the Second Circuit, "[t]he majority view is
that such a simultaneous recovery is permissible because liquidated damages under the FLSA and the
NYLL serve different purposes"); see also Herrera v. Tri-State Kitchen & Bath, Inc., 2015 U.S. Dist.
LEXIS 51809 at *31 (E.D.N.Y. March 12, 2015) (Judge Irizany adopting the Magistrate's
recommendation for double damages under the FLSA and NYLL in plaintiffs' motion for a default
judgment).

Thus, the calculations for liquidated damages for Plaintiffs reflect (1) FLSA liquidated

damages, based upon damages arising from overtime pay violations; and (2) NYLL liquidated

14
Case 1:18-cv-06613-LDH-SJB Document 11-1 Filed 01/28/19 Page 16 of 20 PagelD #: 57

damages, covering Plaintiffs' respective periods of employment as stated above, based upon damages
arising from the same violations.

Plaintiffs are Entitled to
Prejudgment Interest on Their NYLL Claims

Plaintiff is entitled to prejudgment interest at a statutory rate of nine percent on their
damages incurred in addition to NYLL as Plaintiffs are allowed to recover pre-judgment interest
on damages when they are not simultaneously recovering FLSA liquidated damages. See NY
C.P.L.R. §§ 5001 , 5004; Paz v. Piedra, 2012 U.S. Dist. LEXIS 4034 (SDNY Jan. 12, 2012) at

*42 citing Brock v. Superior Care, Inc., 840 F.2d 1054, 1065 (2d Cir. 1988).

 

Damages Analysis

1. Unpaid Overtime Claims

Based on the above, Plaintiffs seek and are entitled to the following damages: (a) the full
overtime rate for each overtime hour worked; (b) liquidated damages under federal and state law;
(c) prejudgment interest on their NYLL claims and (d) attorneys’ fees and expenses. See Heng

Chan v. Sung Ye Tung Corp., 2007 U.S. Dist. LEXIS 7770 at *70-84 (awarding each of the

 

above-mentioned elements of damages). Plaintiffs are also entitled to post-judgment interest that

accrues after a final judgment is entered. See Coulibaly v. Millennium Super Car Wash, Inc.,

 

2013 U.S. Dist. LEXIS 186210, at *47-48 (E.D.N.Y. July 9, 2013).

2. NY Labor Law § 193 Unlawful Deduction claims

Plaintiff is entitled to be reimbursed for the wages that were unlawfully deducted from
the pay. NY Labor Law 193(1)(“No employer shall make any deductions from wages. ..’’).

3. Economic Damages: Gender Discrimination

The Court held as follows: “To determine lost back pay, a plaintiff's base annual

compensation at the time of the termination is multiplied by the length of time between

15
Case 1:18-cv-06613-LDH-SJB Document 11-1 Filed 01/28/19 Page 17 of 20 PagelD #: 58

termination and trial or here, the inquest.” See Saulpaugh v. Monroe Cmty. Hosp., 4 F.3d 134,
145 (2d Cir. 1993). This calculation includes overtime compensation.” Gutierrez v. Taxi Club
Mgmt., 2018 U.S. Dist. LEXIS 106808, *16 (EDNY 2018)

The declaration of Shakeya Rhoden proves this fact as a matter of law and judgment

should be entered accordingly.

4. Limited Inquest

A limited inquest is necessary in order to address the claims for non-economic damages
and punitive damages under NYC ADC 8-107(a). “To recover punitive damages under
NYCHRL, the plaintiff must show either: (1) the employer acted with 'malice and reckless
indifference [,] refer[ing] to the employer's knowledge that it may be acting in violation of
federal law;' or (2) ‘egregious or outrageous acts' by the employer, that support 'an inference of
the requisite evil motive.” Gutierrez, 2018 U.S. Dist. LEXIS 106808, *26. There is no cap for
the award of punitive damages.

Also, an inquest is necessary to determine damages for pain and suffering. Id.
Damages for Plaintiff without inquest
Total Compensatory Damages: Plaintiff's total compensatory damages for unpaid overtime

wages and improperly deducted wages: $32,568.00

NYLL Liquidated Damages: Plaintiff is entitled to 100% of the compensatory damages from as
liquidated damages. As a result, Plaintiff is entitled to the following amount of in liquidated

damages under the NYLL: $32,568.00

FLSA Liquidated Damages: Plaintiff would elect liquidated damages asserted under NYLL.

16
Case 1:18-cv-06613-LDH-SJB Document 11-1 Filed 01/28/19 Page 18 of 20 PagelD #: 59

NYLL § 195 (1) and (3) Damages: Plaintiff is entitled to recover the maximum statutory
damages of $5000.00 each under NYLL § 198(1-b) and (1-d) for violations of both NYLL §
195(1) and (3), as Plaintiff was never given notice of his overtime rates of pay or overtime hours
worked with his wage statements or annual acknowledgments signed by Plaintiff showing the
rates of pay. Total damages: $10,000
NYLL Pre-Judgment Interest: Plaintiff is entitled to pre-judgment interest at a statutory rate of
9 percent per year from the middle point of employment (November 13, 2016): $13,190.04
Loss of Income: Plaintiff is entitled to loss of income from July 12, 2018 through May 13,
2018. Total damages: $69,840.00
Total Damages: Plaintiff total damages is the following not including post-judgment interest:
$158,166.04

Please note, an inquest is necessary for a calculation of compensatory damages (pain and
suffering) and punitive damages.

Plaintiffs are Entitled to Reasonable Attorneys' Fees and Costs

In an action under the FLSA, the court "shall, in addition to any judgment awarded to the
plaintiff or plaintiffs, allow a reasonable attorney's fee to be paid by the defendant, and costs of
the action.” 29 U.S.C. §216(b). Fees and costs are also awardable under the NYLL with respect
to the state law claims. See NYLL 198; see also Cao v. Wu Liang Ye Lexington Rest. Inc., 2010
U.S. Dist. LEXIS 109373 at *22-23(S.D.N.Y. Sept. 30, 2010).

"The most useful starting point for determining the amount of a reasonable fee is the
number of hours reasonably expended on the litigation multiplied by a reasonable hourly rate.
This calculation provides an objective basis on which to make an initial estimate." See Arbor

Hill Concerned Citizens Neighborhood Ass 'n v. County of Albany, 522 F .3d 182, 186 (2d Cir.

17
Case 1:18-cv-06613-LDH-SJB Document 11-1 Filed 01/28/19 Page 19 of 20 PagelD #: 60

2008). Prior to Arbor Hill, this amount was known as the " lodestar” amount, which the Second
Circuit has suggested be known going forward as the "presumptively reasonable fee." Id. at 183;
see also Cao, 2010 U.S. Dist. LEXIS 109373 at *22.

The inquiry should be focused on "whether, at the time the work was performed, a
reasonable attorney would have engaged in similar time expenditures." See Grant_v. Martinez,
973 F. 2d 96, 99 (2d Cr. 1992)(citation omitted) However, in considering the records, the Court
should not "engage in an ex post facto determination of whether attorney hours were necessary
to the relief obtained. "' See Cesario v. BNI Constr., Inc., 2008 U.S. Dist. LEXIS 1031 55, at *20
(quoting Grant v. Martinez, 973 F. 96, 973 F.2d at 99 (SDNY 1998). "The 'most important factor
to a determination of what constitutes reasonable attorney's fees is the degree of success obtained by
plaintiff."

Plaintiffs' attorneys have submitted a compilation of their time records for the Court's
consideration on this motion. the presumptively reasonable fee.

With respect to determining a reasonable hourly rate, the Second Circuit has held that the
term means "what a reasonable, paying client would be willing to pay." See Arbor Hill, 522 F.3d at
184; see also Cao 2010 U.S. Dist. LEXIS 109373 at *23-24. The rate should be "in line with those
[rates] prevailing in the community for similar services by lawyers of reasonably comparable skill,
experience, and reputation." See Reiter v. MTA NY City Transit Auth., 457 F.3d 224, 232 (2d Cir.
2006)(citation omitted). In considering the appropriate rate, the Court may also use its own
knowledge of the relevant market. See McDonald ex rel. Prendergast v. Pension Plan of the NYSA-
ILA Pension Trust Fund, 450 F3d 91, 96-97 (2d Cir. 2006).

Here, Plaintiffs’ attorneys work primarily on wage and hour cases and seek a rate
commensurate with their level of experience. Specifically, Mr. Tenenbaum seeks a rate of $400 per

hour. See Hui Luo v. L & SAcupuncture, P.C. , 2015 U.S. Dist. LEXIS 56236, at *2 (EDNY Apr. 29,

18
Case 1:18-cv-06613-LDH-SJB Document 11-1 Filed 01/28/19 Page 20 of 20 PagelD #: 61

2015) (explaining that [t]he prevailing hourly rate for partners in this district range[s] from $300.00
to $400.00,"" and "a reasonable hourly rate for a senior associate ranges from $200 to $300")

(quoting Tacuri v. Nithin Constr. Co., 2015 U.S. Dis. LEXIS 22074 at *13 (E.D.N.Y. Feb. 24, 2015);

 

see also Juarez v. Precision Apparel, Inc., 2013 U.S. Dist. LEXIS 131418 (E.D.N.Y. 2013) (awarding
$75 per hour to paralegals).
An attorney fee in the sum of $6,400.00 should be awarded. Costs in the sum of $500 should
also be awarded.
CONCLUSION
For the foregoing reasons, Plaintiffs respectfully request that the Court grant their motion for
a default judgment pursuant to Rule 55(b)(2) of the Federal Rules of Civil Procedure and award

damages in the amounts set forth herein.

Respectfully Submitted,
THE LAW OFFICE OF GREGORY A. GOODMAN, P.C.

s/ Jason Tenenbaum

 

Jason Tenenbaum, Esq.

595 Stewart Avenue

Suite 400

Garden City, New York 11530
(516) 750-0595 (Office)

19
